Name: Commission Regulation (EC) No 1935/97 of 3 October 1997 amending for the fifth time Regulation (EC) No 581/97 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: means of agricultural production;  cooperation policy;  economic policy;  trade policy;  agricultural activity;  Europe
 Date Published: nan

 L 272/ 16 EN Official Journal of the European Communities 4. 10 . 97 COMMISSION REGULATION (EC) No 1935/97 of 3 October 1997 amending for the fifth time Regulation (EC) No 581 /97 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain border regions of the Netherlands, exceptional support measures for the market in pigmeat in Belgium were adopted in Commission Regulation (EC) No 581 /97 (3), as last amended by Regulation (EC) No 1497/97 (4); Whereas, because of new cases of classical swine fever in two border regions of the Netherlands, the Belgian veter ­ inary authorities have introduced new surveillance zones which should be included from 18 September in the exceptional measures pursuant to Regulation (EC) No 581 /97; whereas the good veterinary and health situation has permitted cancellation of certain protection and surveillance zones; whereas all these amendments should be incorporated in a new Annex replacing Annex II to Regulation (EC) No 581 /97; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 581 /97 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 18 September 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 282, 1 . 11 . 1975, p . 1 . (2) OJ L 349, 31 . 12 . 1994, p . 105 . 0 OJ L 87 , 2 . 4 . 1997, p . 11 . (4 OJ L 202, 30 . 7 . 1997, p . 38 . 4. 10 . 97 EN Official Journal of the European Communities L 272/ 17 ANNEX ANNEX II The protection and surveillance zones defined in Article 1 of the Ministerial Decree of 28 August 1997 published in the Moniteur Beige of 30 August 1997, page 22316 and the Ministerial Decree of 8 September 1997 published in the Moniteur Beige of 9 September 1997, page 23217.'